Prudential Investments LLC 100 Mulberry Street Gateway Center Three Newark, New Jersey 07102-3777 May 3, 2010 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC20549 RE:The Prudential Variable Contract Account-11 (the “Fund”) Registration Nos. 2-76581and 811-03422 Dear Sir/Madam: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for the Fund does not differ from that contained in Post-Effective Amendment No. 44 to the Fund's registration statement.This Post-Effective Amendment to the Fund's registration statement was filed electronically via EDGAR on April 20, 2010. Please call the undersigned at (973) 802-6469 with any questions you may have. Very truly yours, /s/ Jonathan D. Shain Jonathan D. Shain Vice President and Corporate Counsel
